363 S.C. 413 (2005)
611 S.E.2d 250
In the Matter of James Carroll SEXTON, Jr., Respondent.
Supreme Court of South Carolina.
March 22, 2005.

ORDER
Respondent was indicted on charges of mail and wire fraud, money laundering, conspiracy to money launder, forfeiture, and aiding and abetting/causing an act to be done in violation of various provisions of the United States Code.[1] The indictment alleges respondent and others conspired to defraud individuals through an offshore banking/investment scheme. The Office of Disciplinary Counsel seeks to place respondent on interim suspension pursuant to Rule 17(a) and (b), RLDE, of Rule 413, SCACR.
*414 The petition is granted and respondent is suspended, pursuant to Rule 17, RLDE, Rule 413, SCACR, from the practice of law in this State until further order of the Court.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
FOR THE COURT
NOTES
[1]  In documentation submitted by respondent, respondent states he pled guilty to various counts of the indictment on March 9, 2005.